Title: From Alexander Hamilton to the Electors of the State of New York, [7 April 1789]
From: Hamilton, Alexander
To: Electors of the State of New York



[New York, April 7, 1789]

For the New-York Journal, &c.
Mr. Greenleaf,
You are requested to publish this address in your Next Thursday’s paper.
By order of the Committee,
Alex Hamilton, Chairman.
New-York, April 7, 1789.
To the Independent and Patriotic Electors Of the State of NewYork.
In our last address, we mentioned to you our intention of offering some remarks upon that which has been lately published by the committee appointed to promote the re-election of the present Governor. This we shall now do; and we flatter ourselves, that what we shall say will meet with your candid and serious attention. Respect for ourselves, as well as for you, will prevent our imitating the spirit of invective and uncandid accusation, which abounds in that performance. Acting, as we trust we do, from reason, not from passion, we shall continue to address ourselves to the reason, not to the passions of our fellow-citizens.
The writers of the address in question, set out with describing to us the long services of the present Governor—his meritorious administration during the late war, his good conduct in preserving peace and order within the southern district, after its evacuation by the British forces.
We feel no inclination to detract from the merit of the Governor’s services during the war; nor shall we examine whether they have been over-rated or not. We are ready to acknowledge, that they were considerable, and that they entitled him to the esteem of his country.
With regard to the credit given to him for the order preserved in this part of the state after the peace, we shall only observe, that at the most critical period, the management of affairs was in the hands of the council appointed for the temporary government of the southern district; in which the Governor had no greater agency than any other individual member.
But admitting all that can be asked in either of these respects, it surely will not follow, that we ought, therefore to consent to be perpetually governed by the same man; however exceptionable his subsequent conduct may have been. If he has departed from the principles, by which he may have been once actuated—if he has quitted the pursuit of the public good, for that of a selfish and interested policy—if he has betrayed a stronger attachment to his own power, influence and advantage, than to the dignity, respectability and prosperity of the people—if instead of being the impartial head of the state, he has become the zealous head of a party in it—if instead of acting as the appeaser and calmer, he has in any instance acted as the fomenter of dissention—if he has at any time contributed to sacrificing the interests of the state, by encouraging the obstinacy and intemperance of party conflicts; in either of these suppositions, the merit of his early administration will be a very insufficient recommendation to the future choice of the community.
How far imputations of this kind may be applicable to the conduct of the Governor, for some years past, we forbear particularly to discuss. It is certain, however, that a very large proportion of the community are now, on different accounts, greatly dissatisfied with his administration, and that many more entertain serious doubts and apprehensions. The presumption is, that this has not happened without cause. Moderate and discreet men of all parties will at least agree, that the existence of such a state of things, from whatever source it may proceed, is a real evil which calls for some effectual remedy. When discontents with the head of the state have taken possession of a large part of the people, and have been produced by causes which render them likely to last, they form in republican governments a powerful reason for a change; as perhaps the only mean of securing or re-establishing confidence in the government. When those discontents are immediately connected with the party divisions which exist in the state, such a change will generally be found essential to the restoration of harmony among the citizens; a blessing which cannot be too highly prized, nor too anxiously promoted!
That the spirit of party has attained an alarming and pernicious height in the state, must be apparent to all dispassionate observers. It has been conclusively witnessed in the last session of the legislature. Which of the parties was right, which wrong, would be an endless discussion. But it cannot admit of a doubt, that the interests of the state have suffered in the contest;
   
   Our representatives in Congress are not yet ascertained, and we have no senators appointed.

 and there is too much probability that they will continue to suffer from the same spirit, until there is, at the head of the state, a man who enjoys the good will of both parties, and is disposed to temper and heal their mutual irritations.
On the subject of the parties which exist in the state, much is said in the address under consideration. Some of the observations contained in it are just; but we do not conceive apply to the case; others of them appear to us altogether fallacious.
It is just, for instance, that difference of opinion, on a great political question, occasionally arising in a community, does not constitute what is understood by the spirit of party. Men, in such cases, ought to take their sides according to their convictions; though they should be cautious not to suffer their zeal to hurry them into irrational extremes.
But when the Governor is objected to, as the head of a party, we presume, it is not on account of the side he took in the question concerning the new constitution. It is true, indeed, that the friends of that constitution are of opinion, that circumstances have attended the Governor’s conduct in relation to it, before it appeared, after it appeared, and before its adoption, and even since its adoption, which savour of prejudice and intemperance, and subject him to suspicions derogatory to his prudence and patriotism. But the objection to him as the head of a party, reaches much further back than the new constitution. Discerning men, soon after the peace, perceived, that he had formed a close connection with a particular set of characters, in whose public and private views he was continually embarked.
It is asked, what could have been his object in thus devoting himself to a party? The answer is plain—to keep himself in place—to perpetuate himself in the enjoyment of the power and profit of the office he holds.
But it is asked again, why, if that was his wish, did he not connect himself with the wealthy and the great? These, it is pretended, would have been better instruments of a scheme of personal aggrandisement.
Such a suggestion has scarcely the merit of plausibility. It is well known, that large property is an object of jealousy in republics, and that those who possess it, seldom enjoy extensive popularity. The Governor was aware that he would have risked the loss, rather than have promoted the continuance of that which he possessed, by connecting himself with men of that class; and that his purpose could be better answered by an opposite course. Besides, from men who would suppose their pretensions not inferior to his, he would be more likely to experience competition and contradiction. The history of republics affords more examples of individuals arriving at dangerous pre-eminence, by a policy similar to that which seems to have been pursued by the Governor, than in any other mode.
It is asserted, in order to excite prejudice, that the opposition to the Governor arises from the wealthy and the great. We believe it to be true, that the principal part of the men of the most considerable property in the state are of opinion, that a change is necessary. But we believe it to be not less true, that the same opinion embraces a large proportion of all other classes of the community. Will it follow that it must be wrong, because men of property concur in it? Are they less interested than the other people in good government? Do they advocate one of their number for the successor? Judge Yates certainly does not fall under that description. What motive then can they have besides the public good, for giving him their support and suffrages?
It has been said, that Judge Yates is only made use of on account of his popularity, as an instrument to displace Governor Clinton; in order that at a future election some one of the great families may be introduced. Let this surmise be candidly considered. It is admitted, that Judge Yates in now a popular character; and it will not be doubted that he is a man of sense and integrity. If he conducts himself with propriety, it is not to be imagined, that with the addition of the influence which will naturally flow from the possession of the office, he will be less able, at the end of three years, to maintain his ground against any partial combinations, which may have been formed against him, than he now is to succeed against the accumulated weight of a twelve years administration. Nothing, therefore can be more far-fetched or strained, than the supposition, that such a design, as is mentioned, is entertained. It is evidently a mere artifice to destroy the effect of Judge Yates’ general good character on the minds of his fellow-citizens, and to divert his friends from exerting themselves in his behalf.
The cry against men of property has been carried to an extreme by the friends of the Governor, which ought to alarm the considerate of every class. There is no stronger sign of combinations unfriendly to the general good, than when the partisans of those in power raise an indiscriminate cry against men of property. It argues similar designs, which, it is feared, may be counteracted, by those whose situations render them most likely to be independent. Such a cry is neither just nor wise: Not just, because no man ought to be hated for being either rich, or poor: providence has distributed its bounties in the manner best adapted to the general order and happiness: Not wise, because it tends to alienate those, who are endeavored to be made odious, from the government under which they live, and to incline them to favor changes in the hope of bettering their condition; and because in the second place, by destroying the confidence of the body of the people in men of property, it makes a co-operation between them, for the defence of their common privileges and interests, more difficult, and consequently renders it more easy for aspiring men, in possession of power, to prosecute schemes of personal aggrandisement and usurpation. These observations, we are confident, will strike the good sense of our fellow citizens.
Many of our most considerate citizens have long been of opinion, that the Governor has possessed an undue and dangerous influence. In our first address we intimated the means by which such an influence might be acquired, through the medium of the council of appointment.
To this it is answered, that the council of appointment consists of four members of the senate, annually chosen by the assembly, and that it is improbable the Governor should be able materially to influence appointments made by a council so constituted. This we take to be the substance of the answer. Let us see, if it be a satisfactory one.
It is to be remembered, that though the council is constituted as stated, the Governor is a standing member of it, and in case of equal division has a casting vote. It is likewise to be attended to, that he has constantly claimed the right of previous nomination, and we are greatly misinformed if he has not extensively practised upon that pretension. The exercise of such a power places the choice essentially in the Governor. If he is first to name the man, who may be appointed, none can be appointed who are not agreeable to him. It is true the council may negative his nomination; but even this will require a majority; for, if equally divided, he can turn the scale in favor of his own nomination. If the person proposed be rejected by a majority, still it is in his power to propose another of his own liking, and to repeat this as often as he pleases until an appointment is made in some degree conformable to his wishes. We do not presume, that a practice has been answerable to the full extent of the principle. The power of previous nomination has been long since called in question, and it is probable that it has been found expedient to exercise it with caution, and oftentimes even to forbear the use of it. But in the general course of things it is presumable, that the operation of that pretension has given the Governor a prevailing influence in appointments.
But, independent of the power of previous nomination, the mere circumstance of being a standing member of so small a council with a casting vote must give a man of tolerable address a preponderating weight in its arangements, and consequently an extensive influence, from the distribution of offices. Those who are in pursuit of them will naturally look up to him, as one who must at all events have an agency in the business. Even the members of the council will be apt to gratify him to obtain his concurrence at the time, and upon future occasions, in appointments in which themselves personally or their friends are or may be interested. There are besides various expedients which an artful man may employ to carry his points in such a council. Times and places of meeting may be so managed as to exclude from attendance those whose presence may not be desired. There is room to suppose, that the present Governor has not been inattentive to these advantages, and that he has even gone so far as to avoid making appointments, in the usual course, by a council disagreeable to him, in order to have them made by one more at his devotion.
Public opinion, we apprehend, corresponds with this reasoning concerning the Governor’s influence in appointments. Those who are in quest of offices generally think themselves sure of success, if they have reason to believe they have secured his co-operation.
The considerations, which have been stated, are, we think, sufficient to shew, that the council of appointment is such an engine, as we before represented it to be; and that the conclusions which have been drawn from it are natural and pertinent.
Whether an improper or excessive influence has in fact been derived from the use of that engine, those who have been attentive to the progress of public affairs must decide for themselves. Appearances must be carefully consulted; and if there are instances in which members of the legislature have been seen to change one party, or system disagreeable to the Governor, for another party or system, agreeable to him, and if that change of conduct has been observed to be speedily followed by the reception of lucrative appointments, the conclusion from such a fact would be irresistible.
The argument which is used against the supposition of such an influence can have no weight. It is said, that such a supposition is a reproach to our representatives which ought to excite indignation. This is one of those arguments, if it may be called an argument, which proves too much, and is capable of being used at all times, & under all circumstances. If it amounts to any thing, it amounts to this, that it ought never to be supposed, that our representatives can be improperly influenced; a position contrary to experience and human nature, and calculated to destroy that watchfulness in the people over the conduct of their representatives, which is an indispensible security of republican government.
We have too good an opinion of the virtue of our country-men to believe, that any large proportion of those, who may in any case have united in the views of the Governor, have been under a sinister influence; but we think it very supposeable, that a few may have been in his situation, and that these few, by their advice and example, may have operated upon others, so as to place a majority on the side, where it might not otherwise have been.
In making these observations, our great object is to shew, that such an influence, as is apprehended, may be supposed consistently with probability and the usual progress of things. The reality of its existence, as we have already remarked, must be judged of from circumstances. If there are appearances which even render it probable, the rules of republican caution will admonish us to seek a change.
A very respectable part of the community are of opinion, that the length of time, for which the present Governor has been in office, is alone a sufficient reason for his removal. This however is a sentiment which this committee have never expressed. The idea contained in our first address is, that considering the means of influence derived to our executive, from the nature of our council of appointments, the administration of a Governor ought to be free from blame and from all suspicion of undue attachment to place or to profit, and very satisfactory to the community at large, to render it prudent in the people to leave so powerful an engine in his hands for a long succession of years. In this sentiment, we doubt not we shall be joined by every prudent and independent citizen.
How far however some of the gentlemen, who combat the position, that long continuance in office is of itself a sufficient reason, in republican governments, for a change of men, are consistent with themselves, requires some explanation. Mr. Melancton Smith, one of the committee in the convention of this state, objected to the constitution of the president of the United States, on account of the want of the principle of rotation, or in other words, because he, like the Governor of this state, may be re-elected as often as the people think proper; and proposed or advocated an amendment to alter that circumstance, which was adopted by our state convention. The great argument was, the danger in republics of trusting power too long in the same hands. It will be difficult to shew, that the spirit of this objection does not operate against the re-election of a man, who in this state has held the reins of government for near twelve years. It might even with great force be urged, that it is more wise to observe the principle of rotation in practice, than to make it one of the fundamentals of a constitution. For though it might be imprudent to deprive the people of the liberty of making use of a man, in particular emergencies, when his services might happen to be essential, it may be very prudent in them to make changes from time to time, when no public exigencies call for particular men, merely to guard against the danger of a too long continuance in office.
In our first address we intimated the ill effects of the want of decent republican hospitality towards the members of Congress, and other public characters, whom the affairs of the government call to reside in this city. This has been answered by describing in strong terms the evils of extravagance and dissipation. It is asked, whether it would be agreeable to the citizens of this state to see the principal magistrate constantly engaged in a scene of dissipation and luxury? We answer, most certainly not. We should be as ready to reprobate this conduct as the contrary extreme. But is there no medium between extravagance and parsimony? Cannot a chief magistrate observe the requisite attentions of hospitability, without running into riot or intemperance, or exceeding the bounds of decent frugality and orderly living? Is it not even his duty to attend to the former as well as the latter? Must not the supposition that it is so, have been one of the inducements of the legislature in annexing to the office the liberal emoluments, which have been constantly annexed to it? Can we believe, that our representatives would have been so lavish of the money of their constituents as they must have been, if that was not a motive?
It is with reluctance we dwell on this subject, but the friends of the Governor, by pressing his apology too far, have made it necessary. The charge against him in this respect is not, that he has been frugal, but that he has been penurious; not that he has paid a reasonable regard to a comfortable provision for his family, but that he has applied the greatest part of his public allowance to the accumulation of a large fortune, neglecting what was due to the decorum and dignity of his station.
It is, we conceive, impossible to join with his friends in ascribing his conduct, in this respect, to the laudable motive they assign, the desire of setting an example of moderation and frugality. If he had been actuated by such a motive, why has he been always ready to accept such liberal allowances of the public money? Why did he never say to the legislature, “I wish to ease the burthens of the people. I find by experience that you have been more bountiful than is requisite to the decent and proper support of the office. Let my salary be retrenched.” 
   
   His friends give him credit for the reduction of his salary the last session; but if he had any share in the business, it cannot be considered as very meritorious at the eve of an election, at which he knew he would be strongly opposed

 Such we think would have been the language and conduct of patriotic moderation; but the disposition to receive much and spend little, bespeaks the predominancy of a passion, which certainly is no ornament in a public character.
As to the quantity of the property which may have been amassed by the Governor, during his administration, this is a subject which we should have left untouched, were it not for some observations in the address which seem to require notice. Whether the intimations of fraudulent or indirect practices in that gentleman, which have appeared in the public prints, have really been serious accusations of imprudent adversaries, or fictitious charges brought by the friends of the Governor, for the sake of refuting them, and having it believed, that he has been ill-treated, we will not undertake to decide. But thus much we shall say, that the supposition of such practices has no share in the motives which, in our estimation, render his re-election unadviseable. And though we do not agree in the opinion, that the idea of his being possessed of a large fortune is groundless, yet we should not impute blame to him on that account in any other view, than as he may be justly chargeable with penury, in the manner of acquiring it. It is undeniable, that he has received from the state, what may de deemed a handsome fortune, in a few accumulated payments,
   
   On a settlement of his accounts, some time in the year 1782, there was a balance in his favour of upwards of 8000 pounds. This sum he retained out of monies borrowed by him on the public account, about that period, or some time in the year subsequent. His salary since that period has amounted to about 9000 pounds, and there can be no doubt from the manner of his living, that considerably more than one half of this has been saved. The mere interest of 8000 pounds for six years, is 3920, so that taking it for granted, the Governor has not left his money idle, and excluding the idea of extraordinary increase by land speculations, we have here data for supposing a fortune not much short of 20,000 pounds.

 and that he has made several profitable speculations in land. Some of these are publicly known, and others of them, we have good grounds to believe, are covered under the names of third persons.
The address under consideration contains many observations on the Governor’s conduct and views, in relation to the constitution of the United States. To examine the justness or propriety of them would involve a discussion into which we do not think it expedient to enter. After all that could be said, the judgement of every man would be regulated very much by previous opinions, and by a recurrence to facts. These indeed are the only satisfactory standard to which we can resort. Professions or assertions will never countervail, in any reasonable mind, the evidence which arises from them.
We must, however, observe that in our opinion, the friends to amendments of whatever party, will do well to join in the support of Judge Yates. That gentleman, by having the confidence of both parties in this state, will be more likely to have the confidence of the United States, than one who is supposed by many of the most intelligent friends of the constitution among us to desire its entire subversion. And it must be evident, that as far as the Governor of a state can contribute to the attainment of amendments in the national constitution, the man who is most likely to have the confidence and good will of the union will be the most likely to effect it.

In our first address we advanced this sentiment, that all should join “in the support of the constitution established by the people of the United States, and that all should join in the re-consideration of the parts which have been the subject of objection.” On this point we are charged with inconsistency, and it is asserted, that there is every reason to believe, that the principal opponents to the Governor do not wish to see any amendments to the constitution, and are averse to a re-consideration of it. As far as we are concerned, we affirm, that the charge is destitute of truth, and we defy those who make it to produce any thing like proof of its being well founded.
It is true, that on the occasion of the election of a representative of this district in Congress, we most of us contended for the propriety of choosing a person attached to the constitution; but this certainly has nothing to do with a disinclination to amendments, or to a reconsideration of the system; nor will it in any candid mind appear to militate against the sincerity of the desire, which we profess to have, of reconciliation and union, between the different parties in the state. It was not to be doubted, that in other parts of this state every effort would be made, by those who opposed the constitution, to choose for representatives men of sentiments similar to their own, and it could not reasonably be expected, under such circumstances, that its friends, in a friendly district, would not be equally strenuous for representatives of their own sentiments. Could it be expected that we should abandon the distinctions which actually exist, previous to a foundation being laid for a reciprocal renunciation of them? This is the desireable object at which we and our fellow citizens now aim. Nor can a better proof be given of it, than in the disposition manifested to support a man of political opinions different from those generally entertained by them and by us. And we strongly flatter ourselves, that the desireable end in contemplation will be attained, by the co-operation of all those throughout the state who wish to see the spirit of faction and dissention extinguished.
We forbear any further comment on the address of our opponents. We trust that nothing they have offered, which has the semblance of argument, remains unattended to; and we do not choose to pursue them into any other field. We trust, that all the considerate, disinterested, and independent, all the sincere lovers of peace and harmony, all those who are unwilling to sacrifice the good of the state to the aggrandizement or advantage of an individual, will heartily unite in the endeavour to appease the distractions of the community. It is evident, that a large proportion of it is, in all probability, irreconcileably dissatisfied with the administration of the present chief magistrate. There can therefore be no rational hope of future union or concord under his auspices. And we boldly appeal to the breast of every good citizen, & ask what inducement there can be to support the re-election of Governor Clinton, which ought to stand, even for an instant, in competition with the blessings of union and concord.

By order of the Committee,
Alexander Hamilton, Chairman.

